Citation Nr: 0932929	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-33 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In his October 2005 substantive appeal, on VA Form 9, the 
Veteran contended that he cannot work due to his PTSD and 
hepatitis C symptoms.  The Board construes this to be a 
request for a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
The Board notes that the Veteran currently has no service-
connected disabilities, but we nonetheless refer the issue to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes following 
up on the request for the Veteran's Social Security 
Administration (SSA) records, and affording the Veteran a VA 
examination under the facts and circumstances of this case.

The claims file includes an SSA Disability Report completed 
by the Veteran in February 2004.  In the Disability Report, 
the Veteran contended that he is entitled to Social Security 
Disability (SSD) benefits because he became unable to work on 
October 1, 2003, due to migraines, major depression, 
hepatitis C, and other disorders.  An April 2004 Notice of 
Award indicates the SSA granted SSD benefits beginning in 
March 2004.  The Notice of Award does not specify the nature 
of the disabilities for which the award was granted, so it is 
unclear as to the extent PTSD and hepatitis were addressed in 
the evidence and decision.  The RO requested records from the 
SSA in May 2005 and July 2005, but there is no indication 
that a response was received.  VA's duty to assist includes 
obtaining the Veteran's SSA records, or in the alternative, a 
response from the SSA indicating the records are not 
available.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Next, the Veteran contends that he contracted hepatitis C 
from sharing razor blades when he was hospitalized during 
service in Panama.  Records from Saint Alphonsus Regional 
Medical Center show that he was diagnosed with hepatitis C in 
1994.  There are no competent opinions addressing the issue 
of causation of the currently claimed disability, nor has the 
Veteran been afforded a VA examination to address the 
question of whether the sharing of razor blades in service 
could have caused hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any and all records 
from the Social Security Administration 
relating to the Veteran's award of Social 
Security Disability benefits in March 
2004, particularly those identifying the 
disabilities upon which the award was 
based.  If no records are available, a 
written statement should be obtained from 
the SSA to that effect.  

2.  Once the records from the SSA are 
obtained, afford the Veteran an 
examination with regard to the causation 
or etiology of his current hepatitis C.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished, and a 
complete rationale for any opinion 
expressed should be provided.  The claims 
file must be made available to the 
examiner for review of the medical history 
in conjunction with the examination.  

a.  Specifically, the examiner should 
address the issue of whether it is at 
least as likely as not (i.e., to at least 
a 50/50 degree of probability) that the 
Veteran's hepatitis C was incurred during 
active service, or whether such 
incurrence is unlikely (i.e., less than a 
50-50 probability).  The examiner must 
provide an explanation for the opinion 
reached, to include the significance of 
the Veteran's assertion that he shared 
razor blades while in service, as well as 
a discussion of risk factors for the 
disease.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.
  
3.  When the development requested has been 
completed, review the case again, as to both the 
PTSD and hepatitis issues, on the basis of the 
additional evidence.  If the benefits sought are 
not granted, furnish the Veteran and his 
representative a Supplemental Statement of the 
Case and afford a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

